NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ____________

                                     No. 13-4728
                                    ____________

                            ANTHONY P. CATANZARO,
                                             Appellant

                                           v.

      JUDGE NORA B. FISCHER, Sued in her individual and official capacities;
           MICHAEL D. COLLINS, ESQ.; PATRICK ROGAN, ESQ.;
          HONORABLE JAMES M. MUNLEY; DOES 1 THROUGH 5
                  __________________________________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                              (D.C. Civ. No. 12-cv-00862)
                     District Judge: Honorable Legrome D. Davis
                      __________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   June 20, 2014

               Before: JORDAN, COWEN and BARRY, Circuit Judges

                            (Opinion filed: June 20, 2014)
                                   ____________

                                      OPINION
                                    ____________


PER CURIAM

      Anthony Catanzaro appeals from an order of the District Court dismissing his

amended complaint with prejudice. For the reasons that follow, we will affirm.
       Catanzaro was subject to a Protection from Abuse order issued by Lackawanna

County Court of Common Pleas Judge Chester Harhut, and, on June 11, 1997, he

appeared before Judge Harhut for violating the order. Patrick Rogan, Esquire, a public

defender, was appointed to represent him. At the conclusion of the hearing, Catanzaro

was found guilty of indirect criminal contempt and sentenced to nine months in jail.

Catanzaro retained Michael Collins, Esquire, to represent him in a civil rights action

seeking money damages for alleged constitutional violations in connection with this

prosecution and incarceration. On June 1, 1999, Collins filed a civil rights action against

the County, certain of its district attorneys, and the Carbondale police in the United States

District Court for the Middle District of Pennsylvania, see D.C. Civ. No. 99-00876.

Apparently, Collins was opposed to naming Rogan as a defendant but Catanzaro wanted

to sue Rogan for allegedly refusing to file an appeal from the contempt conviction.

Accordingly, Catanzaro filed a separate complaint pro se against Rogan, in which he also

named his wife, her attorney, and the Carbondale Housing Authority as defendants, see

D.C. Civ. No. 99-cv-00874. The defendants prevailed in both civil actions, which were

presided over by United States District Judge James McClure. Catanzaro appealed, and

we affirmed, see Catanzaro v. Carbondale Housing Authority, 262 F.3d 403 (3d. Cir.

2001) (Table); Catanzaro v. County of Lackawanna, 262 F.3d 403 (3d Cir. 2001) (Table).

       In 2007, Catanzaro read a magazine article which revealed certain personal

information about Rogan, including the fact that he was married to U.S. District Judge

James M. Munley’s daughter. Based on this information, Catanzaro concluded that the

adverse decisions rendered in his prior lawsuits were the result of a conspiracy involving

                                             2
Rogan and the federal district judges in the Middle District. He also concluded that

attorney Collins was an integral part of the conspiracy, and had intentionally provided

negligent assistance to him as part of the conspiracy in order to obtain a favorable

outcome in another case in which he was involved in the Middle District. In 2009,

Catanzaro filed suit pro se pursuant to 42 U.S.C. § 1983 in the Middle District against

Rogan, Collins, and District Judges McClure and Munley, alleging a conspiracy in

connection with the adverse decisions rendered in his two prior lawsuits, see D.C. Civ.

No. 09-cv-00922. The matter was assigned to U.S. District Judge Nora B. Fischer of the

Western District of Pennsylvania. Judge Fischer dismissed the complaint with prejudice,

determining in pertinent part that Catanzaro’s claims against Judges McClure and

Munley were barred by the doctrine of judicial immunity; all of his claims were barred by

the applicable statute of limitation; Collins and Rogan were not state actors for purposes

of section 1983; and Catanzaro failed to plead any facts raising a plausible inference of a

conspiracy. Catanzaro appealed, and we affirmed in Catanzaro v. Collins, 447 F. App’x

397 (3d Cir. 2011).

       At issue in the instant appeal, on May 9, 2012, Catanzaro filed another civil rights

action in the Middle District, alleging a conspiracy in connection with the adverse

decisions rendered in all three prior lawsuits. He again sued Rogan, Collins, and District

Judge Munley, and, in addition, he sued Judge Fischer, based on the adverse decision she

rendered in his 2009 case. The case was assigned to United States District Judge

Legrome D. Davis of the Eastern District. The defendants moved to dismiss the amended

complaint. In an order entered on September 30, 2013, Judge Davis granted the motions

                                             3
and dismissed Catanzaro’s amended complaint. Judge Davis determined that Catanzaro’s

amended complaint was time-barred under the applicable statute of limitation in its

entirety because Catanzaro alleged no wrongful events beyond April 27, 2010, the date

when Judge Fischer denied his 2009 action. The deadline for filing his most recent

complaint thus was April 27, 2012, and Catanzaro did not file his complaint until May 9,

2012. In addition, the claims against Rogan, Collins, and Judge Munley were barred by

the doctrine of res judicata on account of the 2009 action. In the margin, Judge Davis

concluded that an “independent action” pursuant to Rule 60 would not lie to reopen the

2009 action decided by Judge Fischer because Catanzaro’s allegations of fraud were

speculative at best. Last, Judge Davis determined that the claims against Judges Munley

and Fischer were barred by the doctrine of judicial immunity, Collins and Rogan were

not state actors for purposes of section 1983, and Catanzaro failed to plead any facts

raising a plausible inference of a conspiracy. Judge Davis dismissed the complaint

against the John Doe defendants, declined to grant leave to amend, and warned Catanzaro

that if he continued “to bring suits that rehash previously litigated claims, he should not

be surprised to find future courts less reluctant to close their doors to him.”

       Catanzaro appeals. We have jurisdiction under 28 U.S.C. § 1291. In his brief, he

has expressly waived all of his claims except his contention that the District Court erred

in denying his request for a default judgment against Collins in the amount of $35,000.

Catanzaro contended that Collins did not timely respond to his amended complaint, and

he also contended that someone in the District Court Clerk’s office tampered with the

docket to conceal evidence of Collins’ late filing.

                                              4
       We will affirm. We review a District Court’s determination not to grant a default

judgment for an abuse of discretion. See Chamberlain v. Giampapa, 210 F.3d 154, 164

(3d Cir. 2000). Federal Rule of Civil Procedure 55(b)(2) provides for entry of a default

judgment in favor of a plaintiff where a defendant has failed to plead or otherwise defend.

Fed. R. Civ. Pro. 55(b)(2). Although the District Court has discretion to enter a default

judgment, in this circuit, we prefer that cases be adjudicated on the merits. See Hritz v.

Woma Corp., 732 F.2d 1178, 1181 (3d Cir. 1984) (noting that “we have repeatedly stated

our preference that cases be disposed of on the merits whenever practicable”). See also

Gross v. Stereo Component Sys., Inc., 700 F.2d 120, 122 (3d Cir. 1983) (same). In

deciding whether to grant a default judgment, the District Court should consider whether

the plaintiff has been substantially prejudiced by the delay involved; whether the default

was caused by excusable or inexcusable neglect on the part of the defendant; and whether

the defendant has a defense to the action. Chamberlain, 210 F.3d at 164.

       On March 8, 2013, Catanzaro, with leave of court, filed an amended complaint.

On April 2, 2013, Collins filed a motion to dismiss the amended complaint, Fed. R. Civ.

Pro. 12(b)(6). Prior to that, Collins waived service of summons and answered

Catanzaro’s initial complaint. On April 11, 2013, Catanzaro filed a request for entry of

default judgment pursuant to Fed. R. Civ. Pro. 55(b)(2) against Collins in the sum of

$35,000. The District Court denied the request because Collins had filed a motion to

dismiss. Catanzaro filed a “Notice” in the district court, alleging that someone had

improperly altered the district court docket and he then moved again for a default

judgment against Collins. The District Court again denied Catanzaro’s request for a

                                             5
default judgment and denied a motion for reconsideration. Thereafter, the District Court

gave Catanzaro a number of extensions of time in which to respond to the defendants’

motions to dismiss the amended complaint. Chamberlain, 210 F.3d at 164.

       The District Court did not abuse its discretion in denying Catanzaro’s requests for

entry of a default judgment against Collins. Catanzaro notes that Fed. R. Civ. Pro.

15(a)(3) requires that a response to an amended pleading be filed within 14 days after

service of the amended pleading, but this is not a case where Collins failed to participate

in the litigation. Collins had already answered the initial complaint when Catanzaro filed

his amended complaint, and, in any event, the District Court has discretion to allow a

defendant to file an answer or response out-of-time upon a showing of good cause. Fed.

R. Civ. Pro. 6(b)(1). Moreover, the record here plainly shows that Catanzaro was given

ample time by the District Court to file his opposition to Collins’ motion to dismiss.

Catanzaro suffered no prejudice here. Furthermore, the action was plainly meritless for

the reasons given by the District Court, including that the suit against Collins was time-

barred and barred by the doctrine of res judicata; and it failed to state a claim for relief

because Collins is not a state actor for section 1983 purposes and because Catanzaro

failed to plead any facts raising a plausible inference of a conspiracy. Accordingly,

denial of Catanzaro’s request for a default judgment was proper and not an abuse of

discretion. Hritz, 732 F.2d at 1181; Chamberlain, 210 F.3d at 164.

       For the foregoing reasons, we will affirm the orders of the District Court denying

Catanzaro’s requests for entry of a default judgment and request for reconsideration.



                                               6